DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on April 01, 2019 for application number 16/371,961. 
Claims 1 – 20 are presented for examination.
Claims 1, 10-11, and 18 are amended in the reply filed on 1/31/2022.
Response to Arguments
Regarding Applicant’s argument starting on page 8 regarding the USC §101 rejections of claims 1-20: Applicant’s arguments with respect to the rejection made under USC § 101 have been fully considered, and but they have not been found persuasive. Applicant argues that claim 1 does not recite an abstract idea because it recites an improvement to a computer system technology. The alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself (See MPEP § 2106.04(d)(1) and 2106.05(a) for examples and description of what is considered an improvement to a computer-functionality or an improvement to a technology). The computer components of the claims are generic and broadly recited, and the alleged improvements are not to the generic computer components themselves, but to the process being performed by the computer components. In further support of this argument, 
Applicant cites Bascom v. AT&T, but this court ruling was only made with regard to the specific claim limitations involved in that case, and do not provide precedence with regard to Applicant’s claim language under USC § 101. The court ruling even states, “... an analysis of whether there are arguably concrete improvements in the recited computer technology could take place under step two. That is, some inventions’ basic thrust might more easily be understood as directed to an abstract idea, but under step two of the Alice analysis, it might become clear that the specific improvements in the recited computer technology go beyond ‘well-understood, routine, conventional activities’ and render the invention patent-eligible.” Examiner respectfully argues that the current claim language has been so analyzed (as described above) and has been determined to not recite an improvement to computer technology. Further, Examiner respectfully argues that the order in which Applicant’s invention’s steps are performed is not analogous to the filtering of content on the internet in Bascom v. AT&T cited by Applicant since the steps performed are not shown to represent a computer or technological improvement, and the claims are “no more than a drafting effort designed to monopolize the abstract idea.” As explained above, the alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself. 
Applicant further cites Visual Memory LLC v. Nvidia Corp., Berkheimer v. HP Inc.,  and DDR Holdings LLC v. Hotels.com, but similar to the court case cited above these court rulings were only made with regard to the specific claim limitations involved in that case, and do not provide precedence with regard to Applicant’s claim language under USC § 101. Examiner respectfully argues that the current claim language has been analyzed properly (as described above) and has been determined to not recite an improvement to computer technology. As explained above, the alleged improvements that Applicant’s invention provides are business improvements to a business related process, and not improvements to a computer system technology itself. Examiner respectfully argues that the claims as a whole have been analyzed properly and have been determined to not be analogous to the MPEP descriptions and examples of improvements to computer-functionality or improvements to a technology, and that the claims are directed to an abstract idea. 
Regarding Applicant’s argument starting on page 14 regarding the USC §103 rejections of claims 1-20: Applicant’s arguments with respect to the rejection made under USC § 103 have been fully considered, and but they have not been found persuasive. Applicant cites KSR International Co. v. Teleflex Inc. in their argument that the rejections made under 35 USC § 103 have been made improperly for not considering “all claim limitations” and for not articulating “reasonings with some rational underpinning to support the legal conclusion of obviousness”, but Applicant does not cite which parts of Examiner’s rejection they have issue with. Examiner maintains that the rejections and combinations made under 35 USC § 103 have been made properly.
Applicant further argues that Dubielzyk in view of Hong does not teach “providing a representation of the step count to the at least one pickup point in a user interface of the ride hailing service,” but provides little evidence for this argument. Examiner maintains that Dubielzyk provides a visual representation of a walk needed to be made by user from their current location to their ride hail pick-up location, and Hong teaches calculating a number of steps required to reach a point and presenting the calculated number of steps to the user. 
Applicant further argues that Examiner’s motivation for obviousness to combine Dubielzyk and Hong is inadequate, but Examiner respectfully disagrees. Applicant next asserts that there was no showing how or why one of ordinary skill in the art would combine the references for the rejections of the claims, and that the rejection relies upon impermissible hindsight. This is not persuasive since motivations to combine were provided for each combination of references. Moreover, “Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning,” but such reconstruction is proper “so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure.” MPEP 2145(X)(A), citing In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicant has failed to set forth which knowledge is alleged to have been gleaned only from Applicant’s disclosure, merely asserting that “Examiner has not provided any evidence that there would be any obvious benefit in making such a modification of Dubielzyk with Hong.” Therefore, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a method and systems for determining a ride hailing pickup point based on step count information.  Therefore, these claims are being interpreted as falling into one of the statutory categories.

Claims 1, 11 and 18 are independent claims that recite limitations (A method for determining a ride hailing pickup point based on step count information comprising: receiving location data ... determining a location of a user of a ride hailing service based on the location data, wherein the location data is obtained ... or the location data is based on information captured ... determining at least one pickup point for the ride hailing service based on the location; calculating a path from the location to the at least one pickup point with respect to a step count, wherein the step count indicates an estimated number of steps to be taken by the user to reach the at least one pickup point; and providing a representation of the step count to the at least one pickup point ...) that represent an abstract idea in the form of certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations.  Claims 1, 11 and 18 set forth similar methods of organizing human activity for commercial interactions.  Claims 1, 11 and 18 recite additional elements of “apparatus”, “processor”, “memory including computer program code for one or more programs”, “communication network”, “geographic database”, “user equipment”, “non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions”, and “a user interface”.  All limitations outside of the additional elements in claims 1, 11 and 18 constitute an abstract idea of certain methods of organizing human activity for commercial interactions, specifically organizing the “business relations” between ride hailing system administrators, ride hailing drivers, and ride hailing customers.

The judicial exception is not integrated into a practical application.  The judicial exception is not integrated into a practical application in claims 1, 11 and 18 because the additional elements, noted above, are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, alone and in combination, these additional elements do not integrate the aforementioned abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the judicial exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claims are not patent eligible. 

Claims 2 – 10, 12 – 17 and 19 - 20 are dependents of claim 1, 11, and 18 and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed both alone and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  Claim 10 recites the additional element of “a user interface”, however, the judicial exception is not integrated into a practical application because the additional element amounts merely to applying the judicial exception on generic computer components.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The remaining dependent claims recite no additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, 7, 9, 10 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190204110 A1 to Dubielzyk et al (hereafter Dubielzyk) in view of US 20060184320 A1 to Hong (hereafter referred to as Hong). 

Claim 1.  A method for determining a ride hailing pickup point based on step count information comprising: 
receiving location data over a communication network; determining a location of a user of a ride hailing service based on the location data, wherein the location data is obtained from a geographic database, or the location data is based on information captured by user equipment; (Dubielzyk [0032] “When the user selects a ride service provider and type of ride service, the mapping application may prompt the user to select a pick-up location. In some embodiments, the mapping application provides a default pick-up location near the user's current location and the user may adjust the pick-up location via user controls.” See also (Fig. 1, elements 102, 108, 104); [0037]; Here Dubielzyk teaches receiving, at server 104, user location data and pickup location selection, based in part on the user location data acquired by the, from client computing device 102 GPS module 118 (i.e. user equipment) over network 108.)
determining at least one pickup point for the ride hailing service based on the location; (Dubielzyk [0032] “… the mapping application may provide a recommended pick-up location based on the user's current location and context information.)

Regarding the following limitations,
calculating a path from the location to the at least one pickup point with respect to a step count, wherein the step count indicates an estimated number of steps to be taken by the user to reach the at least one pickup point; and 
providing a representation of the step count to the at least one pickup point in a user interface of the ride hailing service.
Dubielzyk teaches calculating a path from the current user location to a pickup point with detailed walking directions, ([0107] FIG. 13B The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.); and providing a representation of the path (Dubielzyk [0106] the mapping application 128 presents a wait for ride display 1800A, 1800B, as shown in FIGS. 13A and 13B. The wait for ride displays 1800A, 1800B may appear on a portable device such as the client computing device 102 as shown in FIG. 1. The wait for ride display 1800A may include an indication of the user's current location 1802, an indication of the vehicle 1804 picking up the user, and an indication of the pick-up location.  [0107] FIG. 13B illustrates another wait for ride display 1800B presented when the user 1802 is located at an airport. The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.). However, Dubielzyk does not teach the limitations of calculating with respect to a step count, wherein the step count indicates an estimated number of steps to be taken by the user; and a representation of the step count.
However, Hong teaches the known technique of calculating a path from the location to at least one point with respect to a step count, wherein the step count indicates an estimated number of steps to be taken by the user to reach the at least one pickup point (Hong [0040] “The step number calculating unit 270 calculates the number of steps, of which the pedestrian has to walk on the remaining distance, using the stride estimated result output from the pace setting unit 260 and the remaining distance result output from the route management unit 240. The step number calculating unit 270 outputs the estimated result of the number of steps to be traveled to the route information calculating unit 280.”  [0042] “The number of steps to be traveled from the current position to the major position or destination is calculated by measuring the number of steps and the pace of the pedestrian in the route information providing unit 150. [0044] (Fig. 4) “Consequently, if the remaining distance from the current position to the destination is calculated, in addition to the traveling speed of the pedestrian, the estimated traveling time may be known. The traveling speed of the pedestrian may be applied to the stride-based routing. For example, in order to provide routing more familiar to the pedestrian, a route guiding message, such as "Turn left at the intersection after 20 quick steps," as indicated by reference numeral 420, may be outputted. At this time, the normal step speed and quick step speed of the pedestrian are based on the traveling speed previously stored in the memory 120.”); and 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to modify the path and the provided representation of the path as disclosed by Dubielzyk to include a step count as taught by Hong. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify  Dubielzyk in order for  the pedestrian to receive the routing more familiar to herself or himself, and easily and intuitively perceive the route from the current position to the major position or destination (Hong Abstract). 

Claim 18. See above relevant rejection of claim 1.  In addition, Dubielzyk teaches
A non-transitory computer-readable storage medium for determining a ride hailing pickup point based on step count information carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: (Dubielzyk FIG. 1 [0041] “The memory 136 may be tangible, non-transitory memory and may include any types of suitable memory modules, including random access memory (RAM), read-only memory (ROM), flash memory, other types of persistent memory, etc. The memory 136 stores instructions executable on the processors 130…”)

Claims 2 and 19. Using the language of claim 2 variant, Dubielzyk, in view of Hong, teaches the method of claim 1.  Dubielzyk further teaches,  
further comprising: determining that the location of the user is inside a point of interest (POI); (Dubielzyk [0107] FIG. 13B illustrates another wait for ride display 1800B presented when the user 1802 is located at an airport.)
determining at least one entry-exit point of the POI, wherein the path is calculated from the location through the at least one entry-exit point to the at least one pickup point. (Dubielzyk [0107] FIG. 13B  The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.)

Claims 3 and 20.  Using the language of claim 3 variant, Dubielzyk, in view of Hong, teaches the method of claim 2.  Dubielzyk further teaches,
wherein the path is further based on indoor map data, historic human traffic data, or a combination thereof associated with the POI. (Dubielzyk [0107] “FIG. 13B illustrates another wait for ride display 1800B presented when the user 1802 is located at an airport. The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.”  See 1812 in FIG. 13B teaching the walking path based on indoor map data “Walk upstairs to the departure level and follow signs to Door 1 to meet your driver curbside.”) 

Claim 4. Dubielzyk, in view of Hong, teaches the method of claim 2.  Dubielzyk further teaches,
wherein the at least one pickup point is determined based on a nearest navigable road link to the at least one entry-exit point.  (Dubielzyk [0105] “FIG. 12B illustrates another example pick-up request display 1700B when the user 1710 is located at an airport, and there are several recommended pick-up locations. The recommended pick-up locations are shown in a location list 1714 as available pick-up areas. The user may select one of these pick-up locations and confirm the selection using the pick-up confirmation layout component 1706. FIG. 12C illustrates yet another example pick-up request display 1700C when the user 1710 is located at an airport. In addition to the location list 1714, the pick-up request display 1700C includes a user control 1716 for selecting one of several levels where the user may be picked up. For example, the location list 1714 may include a first set of recommended pick-up locations for a first level of a building, and a second set of recommended pick-up locations for a second level of a building.”)

Claim 7. Dubielzyk, in view of Hong, teaches the method of claim 1.  Dubielzyk does not teach the following limitation,
further comprising: determining one or more physical attributes, historic walking data, or a combination thereof of the user, wherein the estimated number of steps is based on the one or more physical attributes, the average walking data, or the combination thereof.  
However, Hong teaches using historic walking data of a user to determine the number of steps to a destination. ([0026] “Also, the memory 120 stores an average pace of the pedestrian using the previous pace information to convert the traveling distance on the route into the number of steps of the pedestrian…”).  The reason to combine the teachings of Hong of calculating the number of steps based on historic walking data with the teachings of Dubielzyk would persist from claim 1.  

Claim 9. Dubielzyk, in view of Hong, teaches the method of claim 1.  Dubielzyk further teaches,
further comprising: determining a level of pedestrian traffic within the POI, a level of vehicular traffic proximate to the POI, or a combination thereof, wherein the path is 

Claim 10.  Dubielzyk, in view of Hong, teaches the method of claim 1.  Dubielzyk further teaches,
wherein the path comprises a pedestrian path. (Dubielzyk See FIG. 12A showing a pedestrian path to a pick-up location in a user interface of a ride service.)

Claims 5, 6, 8 and 11 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190204110 A1 to Dubielzyk in view of US 20060184320 A1 to Hong and further in view of US 20120166077 A1 to Herzog et al (hereafter Herzog).
 
Claim 5. Dubielzyk, in view of Hong, teaches the method of claim 2.  Regarding the following limitation,
further comprising: determining a recommended entry-exit point from the at least one entry-exit point based on a minimum number of the step count.
Dubielzyk teaches [0032] “When the user selects a ride service provider and type of ride service, the mapping application may prompt the user to select a pick-up location. In some embodiments, the mapping application provides a default pick-up location near the user's current location and the user may adjust the pick-up location via user controls.”  Dubielzyk further teaches recommended entry-exit points at a POI, see FIG. 12C.
Dubielzyk does not teach the entry-exit point is based on a minimum number of the step count.  However, Herzog teaches the technique of determining a route to a target destination based on the fewest steps. ([0046] “At block 1435, the navigation subsystem 1310 determines a route from the user's initial location to the target destination, in typical implementations, the routing may be optimized in view of various factors, some of which may be set by the user as a preference or on a per-trip basis. For example, routing may be optimized to provide the shortest route (i.e., fewest steps)).  
One of ordinary skill in the art would have recognized that applying the known technique of Herzog to Dubielzyk would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Herzog to the teaching of Dubielzyk would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such route optimization based on the fewest number of steps. Further, applying the technique of Herzog to Dubielzyk, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient navigation of a user to the closest recommended entry-exit point based on the number of steps a user is required to take in order to get to the entry-exit point in order to meet a ride service provider.

Claim 6. Dubielzyk, in view of Hong and further in view of Herzog, teaches the method of claim 5.  Dubielzyk further teaches,
wherein the representation of the step count includes the path, the recommended entry-exit point, the estimated number of steps, an estimated arrival time, or a combination thereof. (Dubielzyk [0106] “The wait for ride display 1800A may include an indication of the user's current location 1802, an indication of the vehicle 1804 picking up the user, and an indication of the pick-up location. The wait for ride display 1800A may also include an arrival layout component 1808 that includes an indication of an estimated wait time for the driver to arrive at the selected pick-up location”. [0107] “FIG. 13B  The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.”)

Claim 8.  Dubielzyk, in view of Hong, teaches the method of claim 1.  Dubielzyk does not teach the following limitation,
further comprising: determining a change in the estimated number of steps, wherein the path is calculated further with respect to the change. 
However, Herzog teaches determining a change in the route by tracking a user’s location with respect to the intended destination, and updating the route with respect to the change.  ([0053] “If the current location is determined to be off the route beyond some threshold when compared to the map (which may mean the user 105 has wandered off course, misunderstood an instruction, gotten lost, etc.), then a new route from the current location to the target destination is calculated, at block 1475, and an appropriate new navigation instruction will be provided to the user…”). 
One of ordinary skill in the art would have recognized that applying the known technique of Herzog to Dubielzyk, in view of Hong, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Herzog to the teaching of Dubielzyk, in view of Hong, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calculating a path with respect to a change based on a user’s movement. Further, applying the technique of Herzog of updating a user’s path based on a determination of a change to the teachings of Dubielzyk in view of Hong of calculating a path of a user with an estimated step count to a destination location , would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient tracking by a user of the actual remaining number of steps to the destination should the user navigate off course from the original path.

Claim 11. An apparatus for determining a ride hailing pickup point based on step count information comprising: 
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, (Dubielzyk FIG. 1 [0041] “The memory 136 may be tangible, non-transitory memory and may include any types of suitable memory modules, including random access memory (RAM), read-only memory (ROM), flash memory, other types of persistent memory, etc. The memory 136 stores instructions executable on the processors 130…”)
receive location data over a communication network; determine a location inside a point of interest (POI) of a user of a ride hailing service based on the location data, wherein the location data is obtained from a geographic database, or the location data is based on information captured by user equipment; (Dubielzyk [0107] FIG. 13B illustrates another wait for ride display 1800B presented when the user 1802 is located at an airport. See also (Fig. 1, elements 102, 108, 104); [0037]; Here Dubielzyk teaches receiving, at server 104, user location data and pickup location selection, based in part on the user location data acquired by the, from client computing device 102 GPS module 118 (i.e. user equipment) over network 108.))
determine at least one pickup point for the ride hailing service based on the location; (Dubielzyk [0032] “… the mapping application may provide a recommended pick-up location based on the user's current location and context information.)

Regarding the following limitations,
calculate a path from the location to the at least one pickup point with respect to a step count, 
wherein the step count indicates an estimated number of steps to be taken by the user to reach the at least one pickup point; and provide a representation of the step count to the recommended entry-exit point of the POI in a user interface of the ride hailing service.
Dubielzyk teaches calculating a path from the current user location to a pickup point with detailed walking directions, ([0107] FIG. 13B The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.); and providing a representation of the path (Dubielzyk [0106] the mapping application 128 presents a wait for ride display 1800A, 1800B, as shown in FIGS. 13A and 13B. The wait for ride displays 1800A, 1800B may appear on a portable device such as the client computing device 102 as shown in FIG. 1. The wait for ride display 1800A may include an indication of the user's current location 1802, an indication of the vehicle 1804 picking up the user, and an indication of the pick-up location.  [0107] FIG. 13B illustrates another wait for ride display 1800B presented when the user 1802 is located at an airport. The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.). However, Dubielzyk does not teach the limitations of calculate a path from the location to the at least one pickup point with respect to a step count, wherein the step count indicates an estimated number of steps to be taken by the user to reach the at least one pickup point.
However, Hong teaches the known technique of calculate a path from the location to the at least one pickup point with respect to a step count, wherein the step count indicates an estimated number of steps to be taken by the user to reach the at least one pickup point (Hong [0040] “The step number calculating unit 270 calculates the number of steps, of which the pedestrian has to walk on the remaining distance, using the stride estimated result output from the pace setting unit 260 and the remaining distance result output from the route management unit 240. The step number calculating unit 270 outputs the estimated result of the number of steps to be traveled to the route information calculating unit 280. Thus, the route information calculating unit 280 generates a route guiding message using the estimated result of the remaining number of steps and the remaining distance result so as to provide the pedestrian with the stride-based routing.”  [0042] “The pedestrian may receive the route guiding message through the mobile terminal having a built-in navigation system while the pedestrian is walking. The number of steps to be traveled from the current position to the major position or destination is calculated by measuring the number of steps and the pace of the pedestrian in the route information providing unit 150. If there is an intersection on the route ahead of the major position while the routing is guided by the route information providing unit, the apparatus outputs the route guiding message to guide the route at the intersection. At this time, if the measured pace is 1 meter and the remaining distance is 30 meters, the route guiding message is outputted as "Turn left at the intersection after 30 steps," as indicated by reference numeral 400 in FIG. 4. At this time, the mobile terminal displays the route guiding message through the display unit 110, or outputs the route guiding message through the voice processing unit 140 as a voice.”
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Hong with the teachings of Dubielzyk with the motivation that “Since the route is shown on the basis of the number of steps inherent to the pedestrian, the pedestrian can receive the routing more familiar to herself or himself, and easily and intuitively perceive the route from the current position to the major position or destination.” (Hong Abstract). 

Regarding the following limitation,
determine a recommended entry-exit point of the POI based on a minimum number of the step count; and provide a representation of the step count to the recommended entry-exit point of the POI in a user interface of the ride hailing service.
Dubielzyk teaches [0032] “When the user selects a ride service provider and type of ride service, the mapping application may prompt the user to select a pick-up location. In some embodiments, the mapping application provides a default pick-up location near the user's current location and the user may adjust the pick-up location via user controls.”  Dubielzyk further teaches recommended entry-exit points at a POI, see FIG. 12C. Dubielzyk further teaches calculating a path from the current user location to a pickup point with detailed walking directions, ([0107] FIG. 13B The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.); and providing a representation of the path (Dubielzyk [0106] the mapping application 128 presents a wait for ride display 1800A, 1800B, as shown in FIGS. 13A and 13B. The wait for ride displays 1800A, 1800B may appear on a portable device such as the client computing device 102 as shown in FIG. 1. The wait for ride display 1800A may include an indication of the user's current location 1802, an indication of the vehicle 1804 picking up the user, and an indication of the pick-up location.  [0107] FIG. 13B illustrates another wait for ride display 1800B presented when the user 1802 is located at an airport. The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.). However, Dubielzyk in view of Hong does not teach the limitations of calculating determine a recommended entry-exit point of the POI based on a minimum number of the step count; and provide a representation of the step count to the recommended entry-exit point of the POI in a user interface of the ride hailing service..
Dubielzyk in view of Hong does not teach the entry-exit point is based on a minimum number of the step count.  However, Herzog teaches the technique of determining a route to a target destination based on the fewest steps. ([0046] “At block 1435, the navigation subsystem 1310 determines a route from the user's initial location to the target destination, in typical implementations, the routing may be optimized in view of various factors, some of which may be set by the user as a preference or on a per-trip basis. For example, routing may be optimized to provide the shortest route (i.e., fewest steps)).  
One of ordinary skill in the art would have recognized that applying the known technique of Herzog to Dubielzyk in view of Hong would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Herzog to the teaching of Dubielzyk in view of Hong would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such route optimization based on the fewest number of steps. Further, applying the technique of Herzog to Dubielzyk in view of Hong, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient navigation of a user to the closest recommended entry-exit point based on the number of steps a user is required to take in order to get to the entry-exit point in order to meet a ride service provider.

Claim 12.   Dubielzyk, in view of Hong and further in view of Herzog, teaches the apparatus of 11.  Similar to claim 2, Dubielzyk further teaches,
wherein the path is calculated from the location through the recommended entry-exit point to the at least one pickup point.  (Dubielzyk [0107] FIG. 13B  The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.)

Claim 13.   Dubielzyk, in view of Hong and further in view of Herzog, teaches the apparatus of claim 11.  Similar to claim 3, Dubielzyk further teaches,
wherein the path is further based on indoor map data, historic human traffic data, or a combination thereof associated with the POI.  (Dubielzyk [0107] “FIG. 13B illustrates another wait for ride display 1800B presented when the user 1802 is located at an airport. The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.”  See 1812 in FIG. 13B teaching the walking path based on indoor map data “Walk upstairs to the departure level and follow signs to Door 1 to meet your driver curbside.”) 

Claim 14.   Dubielzyk, in view of Hong and further in view of Herzog, teaches the apparatus of claim 11.  Similar to claim 4, Dubielzyk further teaches,
wherein the at least one pickup point is determined based on a nearest navigable road link to the recommended entry-exit point.  (Dubielzyk [0105] “FIG. 12B illustrates another example pick-up request display 1700B when the user 1710 is located at an airport, and there are several recommended pick-up locations. The recommended pick-up locations are shown in a location list 1714 as available pick-up areas. The user may select one of these pick-up locations and confirm the selection using the pick-up confirmation layout component 1706. FIG. 12C illustrates yet another example pick-up request display 1700C when the user 1710 is located at an airport. In addition to the location list 1714, the pick-up request display 1700C includes a user control 1716 for selecting one of several levels where the user may be picked up. For example, the location list 1714 may include a first set of recommended pick-up locations for a first level of a building, and a second set of recommended pick-up locations for a second level of a building.”)

Claim 15.  Dubielzyk, in view of Hong and further in view of Herzog, teaches the apparatus of claim 11.  Similar to claim 6, Dubielzyk further teaches,
wherein the representation of the step count includes the path, the recommended entry-exit point, the estimated number of steps, an estimated arrival time, or a combination thereof.  (Dubielzyk [0106] “The wait for ride display 1800A may include an indication of the user's current location 1802, an indication of the vehicle 1804 picking up the user, and an indication of the pick-up location. The wait for ride display 1800A may also include an arrival layout component 1808 that includes an indication of an estimated wait time for the driver to arrive at the selected pick-up location”. [0107] “FIG. 13B  The wait for ride display 1800B includes an arrival layout component 1808 as well as additional instructions layout component 1812 for providing detailed walking direction to the pick-up location.”)

Claim 16.   Dubielzyk, in view of Hong and further in view of Herzog, teaches the apparatus of claim 11.  Similar to claim 7, Dubielzyk does not teach the following limitation, 
wherein the apparatus is further caused to: determine one or more physical attributes, historic walking data, or a combination thereof of the user, wherein the estimated number of steps is based on the one or more physical attributes, the average walking data, or the combination thereof. 
However, Hong teaches using historic walking data of a user to determine the number of steps to a destination. ([0026] “Also, the memory 120 stores an average pace of the pedestrian using the previous pace information to convert the traveling distance on the route into the number of steps of the pedestrian…”).  The reason to combine the teachings of Hong of calculating the number of steps based on historic walking data with the teachings of Dubielzyk would persist from claim 1.

Claim 17.  Dubielzyk, in view of Hong and further in view of Herzog, teaches the apparatus of claim 11.  Similar to claim 10, Dubielzyk further teaches,
wherein the path comprises a pedestrian path.  (Dubielzyk See FIG. 12A showing a pedestrian path to a pick-up location in a user interface of a ride service.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628